 


114 HR 2891 IH: To amend the Internal Revenue Code of 1986 to inflation adjust the $5,000 limitation with respect to dependent care assistance programs and flexible spending arrangements.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2891 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Moolenaar introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to inflation adjust the $5,000 limitation with respect to dependent care assistance programs and flexible spending arrangements. 
 
 
1.Inflation adjustment for dependent care assistance programs and flexible spending arrangements 
(a)In generalSection 129(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (D)Inflation adjustmentIn the case of any taxable year beginning after December 31, 2015, the dollar amounts in subparagraph (A) shall be increased by an amount equal to— 
(i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.If any increase determined under this paragraph is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015.   